                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

AVA MITCHELL TANNER
AND PHYLLIS FERNANDEZ                                                                 PLAINTIFFS

V.                                                       CIVIL ACTION NO. 3:18CV23-NBB-RP

ALITA CHEATHAM MITCHELL
AND CRAIG CHEATHAM                                                                  DEFENDANTS


                                 ORDER OF CONTINUANCE

       This cause comes before the court upon the plaintiffs’ Motion to Stay. The plaintiffs

move to stay the trial of this cause currently set for May 20, 2019, as well as the current pretrial

conference date and settlement conference date. The plaintiffs assert that the ends of judicial

economy will best be served by a stay in this case, as a ruling in a related case, Great American

Life Ins. Co. v. Tanner, 3:16cv70-DMB-JMV, could potentially affect the proceedings in the

present case. Great American is currently on appeal before the Fifth Circuit Court of Appeals,

Cause No. 18-60091, and a ruling is expected in early May. Both cases involve assertions that

defendants herein, Alita Cheatham Mitchell and her son Craig Cheatham, exerted undue

influence on Don Mitchell in the months before his death, causing him to disinherit his

daughters, the plaintiffs herein, and leave the defendants the funds from two Great American

annuities, a Prudential life insurance policy, and a Regions IRA account.

       When Great American, an interpleader action to determine the rightful beneficiary of the

annuities, was before the district court, the plaintiffs attempted to bring cross-claims against the

defendants asserting rights to the life insurance policy and the IRA. The court found the claims

outside the scope of Rule 13(g) of the Federal Rules of Civil Procedure and ruled only as to the
Great American annuities, granting summary judgment in favor of the plaintiffs on the claims of

undue influence.

       The plaintiffs assert that if Great American is reversed and remanded, they will move to

consolidate the two cases. The defendants argue that consolidation is inappropriate, evidenced

by the fact that the district court in Great American declined to hear the aforementioned cross-

claims. The plaintiffs respond that argument as to consolidation is premature at this time, and

they simply move the court to preserve its option to grant such a motion to consolidate

depending on the outcome of the appellate court’s decision.

       The court notes that the pleading of cross-claims is governed by Rule 13 while the

consolidation of cases is governed by Rule 42. Rule 13 requires that “the claim arise[ ] out of the

transaction and occurrence that is the subject matter of the original action . . . ,” while Rule 42

requires that the two actions “involve a common question of law or fact.” This distinction could

potentially result in a different outcome for a motion to consolidate than the court’s ruling as to

the cross-claims, when or if the consolidation issue becomes ripe.

       Regardless, the court finds that a brief continuance to a date certain, as opposed to a stay,

as requested by the plaintiffs, is appropriate in this case. An appellate ruling in Great American

could prove beneficial and instructive to the parties and the court in the case sub judice in the

event this case survives a ruling on any dispositive motions that may be filed and proceeds to

trial, thus serving the ends of justice and judicial economy, and the court finds that the

defendants will not be prejudiced by a short delay.

       It is, therefore, ORDERED AND ADJUDGED that the plaintiffs’ motion to stay is

DENIED as presented, but the trial of this cause is hereby CONTINUED, sua sponte, until




                                                  2
July 22, 2019. It is further ORDERED that the motions deadline, currently set as February 22,

2019, is extended for seven days, or until March 1, 2019. The parties are directed to contact the

assigned magistrate judge for a new pretrial conference date and a new settlement conference

date.

        This, the 20th day of February, 2019.


                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                3
